  Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 11th day of December 2019 (the “Closing Date”) by and among ENDRA Life
Sciences Inc., a Delaware corporation (the “Company”), the “Buyers” named in
that certain Securities Purchase Agreement by and among the Company and the
Buyers (the “Purchase Agreement”) and Lake Street Capital Markets, LLC (“Lake
Street”) (together, the Buyers and Lake Street are referred to as the
“Holders”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement unless otherwise defined herein.
 
The parties hereby agree as follows:
 
1.
Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Common Stock” means the common stock, $.0001 par value, of the Company.
 
“Holders” means the Buyers, together with Lake Street and any Affiliate or
permitted transferee of Lake Street who is a subsequent holder of any
Registrable Securities.
 
“Buyers” means the Buyer identified in the Purchase Agreement and any Affiliate
or permitted transferee of any Buyer who is a subsequent holder of any
Registrable Securities.
 
“Placement Agent Warrants” means the warrants to purchase shares of Common Stock
issued to Lake Street as the Placement Agent under the terms of the Purchase
Agreement and a Placement Agent Agreement, in connection with the offering of
securities under the Purchase Agreement.
 
“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “issuer free
writing prospectus” as defined in Rule 433 under the 1933 Act.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” means (i) Closing Date Conversion Shares, (ii) the
shares of Common Stock that are issuable upon the conversion of the Preferred
Stock issued pursuant to the Purchase Agreement and upon exercise of the
Warrants and the Placement Agent Warrants, and (iii) any other securities issued
or issuable with respect to or in exchange for such shares, whether by merger,
charter amendment, or otherwise; provided, that, (1) in no event will any share
of Common Stock acquired upon conversion of such Preferred Stock or exercise of
the Warrants or Placement Agent Warrants prior to the effectiveness of the
Initial Registration Statement be deemed a Registrable Security and (2) a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by a Holder pursuant to Rule 144.
 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Required Holders” means the Holders beneficially owning a majority of the then
Registrable Securities.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
 

 
 
2.
Registration.
 
(a) Registration Statements.
 
(i) Initial Registration Statement. On or before the 30th day after the Closing
Date of the offering of Preferred Stock and Warrants under the Purchase
Agreement and related Transaction Documents (the “Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities) (the “Initial Registration Statement”), covering the
resale of the Registrable Securities. Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Holder shall be named as an “underwriter”
in the Registration Statement without the Holder’s prior written consent,
provided, further, any Holder who unreasonably refuses to be named as an
underwriter in the Registration Statement shall be excluded as a selling
shareholder from the Registration Statement. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any shares of Common Stock or other
securities of the Company for the account of any other person without the prior
written consent of the Required Holders. The Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided by the Placement Agent to the Holders
in accordance with Section 3(c) prior to its filing or other submission. If a
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline, the Company will make pro rata payments
to each Holder, as liquidated damages and not as a penalty, in an amount equal
to 1.0% of the aggregate amount invested by the Holder pursuant to the Purchase
Agreement for each 30-day period or pro rata for any portion thereof following
the Filing Deadline for which no Registration Statement is filed with respect to
the Registrable Securities. Such payments shall constitute the Holders’
exclusive monetary remedy for such events, but shall not affect the right of the
Holders to seek injunctive relief. Such payments shall be made to each Holder in
cash no later than three (3) Business Days after the end of each 30-day period.
 
(b) Expenses. The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees and the Holders’ other reasonable expenses in connection with
the registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold and excluding the fees and
disbursements of counsel to any Holder.
 
(c) Effectiveness.
 
(i) The Company shall use commercially reasonable efforts to have any
Registration Statement declared effective as soon as practicable. The Company
shall notify the Holders by facsimile or e-mail as promptly as practicable, and
in any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Holders with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.
 
(ii) For not more than forty (40) consecutive days or for a total of not more
than sixty (60) days in any twelve (12) month period, the Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Holder in writing of the commencement of an Allowed Delay, but shall
not (without the prior written consent of an Holder) disclose to such Holder any
material non-public information giving rise to an Allowed Delay, (b) advise the
Holders in writing to cease all sales under the Registration Statement until the
end of the Allowed Delay, and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.
 
(d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Holder to be named as
an “underwriter”, the Company shall use its commercial best efforts to persuade
the SEC that the offering contemplated by a Registration Statement is a bona
fide secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Holders is an “underwriter”. In the
event that, despite the Company’s commercial best efforts and compliance with
the terms of this Section 2(d), the SEC refuses to alter its position, the
Company shall (i) remove from the Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”). Any cut-back
imposed pursuant to this Section 2(d) shall be allocated among the Holders on a
pro rata basis, unless the SEC Restrictions otherwise require or provide or the
Holders otherwise agree. Any cut-back imposed pursuant to a SEC comment shall be
applied, first, to securities of the Company that are registered pursuant to an
agreement subsequent to the date of this Agreement and, second, to the
Registrable Securities on a pro rata basis taken together. No liquidated damages
shall accrue as to any Cut Back Shares until such date as the Company is able to
effect the registration of such Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares). From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the liquidated
damages provisions) shall again be applicable to such Cut Back Shares; provided,
however, that (i) the Filing Deadline for the Registration Statement including
such Cut Back Shares shall be ten (10) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 60th day immediately after the Restriction Termination Date.
 
 

 
 
(e) Right to Piggyback Registration.
 
(i) If at any time following the date of this Agreement that any Registrable
Securities remain outstanding and are not freely tradable under Rule 144 (A)
there is not one or more effective Registration Statements covering all of the
Registrable Securities and (B) the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form)
or a shelf registration statement on Form S-3) with respect to an offering of
Common Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company’s notice (a “Piggyback Registration”).
 
(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Holders
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(e)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Holders and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration; provided, however, that nothing
contained in this Section 2(e)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay liquidated damages under this Section 2.
 
3.
Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, or (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise a Holder in writing when the Effectiveness
Period has expired as to their respective Registrable Securities;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;
 
(c) provide copies to the Placement Agent for distribution to the Holders to
review each Registration Statement and all amendments and supplements thereto no
fewer than seven (7) days prior to their filing with the SEC and not file any
document to which a Holder reasonably objects;
 
(d) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;
 
(e) prior to any public offering of Registrable Securities, if the Common Stock
is not traded on a national securities exchange (as defined by the SEC) use
commercially reasonable efforts to register or qualify or cooperate with the
Holders in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such U.S.
jurisdictions requested by the Holders and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such U.S. jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any U.S. jurisdiction where it would not otherwise be required to
qualify but for this Section 3(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
3(e), or (iii) file a general consent to service of process in any such
jurisdiction;
 
 

 
 
(f) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 
(g) immediately notify the Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(h) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(h), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and
 
(i) With a view to making available to the Holders the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Holders to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until such date as all of the Registrable Securities shall have been resold
pursuant to a Registration Statement, Rule 144 or otherwise in a transaction in
which the transferee receives freely tradable shares; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Holder upon request, as long as such
Holder owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Holder of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration. In the event
that the Company fails to comply with the requirements of this Section 3(i)
after the 90th day after the Closing Date, the Company will make pro rata
payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to 1.0% of the aggregate amount invested by the Holder pursuant to
the Purchase Agreement for each 30-day period or pro rata for any portion
thereof until such failure is cured; provided, however, that such liquidated
damages shall be payable only to a Holder only to the extent the Holder
continues to hold Registrable Securities prior to such failure. Such payments
shall constitute the Holders’ exclusive monetary remedy for such events, but
shall not affect the right of the Holders to seek injunctive relief. Such
payments shall be made to each Holder in cash no later than three (3) Business
Days after the end of each 30-day period.
 
4.
Obligations of the Holders.
 
(a) Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of the Registrable Securities held by it if substantially
different from Exhibit A, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Holder of the information
the Company requires from the Holder if it elects to have any of its Registrable
Securities included in the Registration Statement which such notice may be
provided through Lake Street as Placement Agent. A Holder shall provide the
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if the Holder elects to
have any of the Registrable Securities included in the Registration Statement.
In the event that a Holder does not provide such information on a timely basis,
the Company shall provide prompt written notice to the Holder that the
Registrable Securities attributable to that Holder will be excluded from the
Registration Statement unless the Holder provides the required information
within one (1) Business Day after its receipt of such notice. If the Holder does
not provide the required information to the Company by the end of the next
Business Day after its receipt of such notice, the Company shall have the right
to exclude the Registrable Securities attributable to that Holder from the
Registration Statement and the Holder shall not be entitled to receive any
liquidated damages pursuant to the provisions of this Agreement with respect to
such Registration Statement. Notwithstanding anything in this Agreement to the
contrary, any Holder that elects not to have any of its Registrable Securities
included in the Registration Statement, shall not be entitled to receive any
liquidated damages pursuant to the provisions of this Agreement with respect to
such Registration Statement.
 
(b) Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Holder has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement.
 
(c) Each Holder agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, the Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that such dispositions may again be made.
 
 

 
 
5.
Indemnification.
 
(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Holder, including without limitation Lake Street and its respective
officers, directors, members, managers, partners, trustees, employees and agents
and other representatives, successors and assigns, and each other person, if
any, who controls such Holder within the meaning of the 1933 Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on a Holder’s behalf
and will reimburse such Holder, and each such officer, director, shareholder or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Holder or any such controlling
person in writing specifically for use in such Registration Statement or
Prospectus.
 
(b) Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Holder to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of a Holder be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by the Holder in connection
with any claim relating to this Section 5 and the amount of any damages the
Holder has otherwise been required to pay by reason of such untrue statement or
omission) received by the Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.
 
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
indemnifying party shall not be liable hereunder for any settlements entered
into by an indemnified party without the indemnifying party’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.
 
(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
6.
Miscellaneous.
 
(a) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.
 
 

 
  
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 13.1 of the Purchase Agreement.
 
(c) Maximum Liquidated Damages. The maximum amount of liquidated damages due to
a Holder will be 20% of the aggregate amount invested by the Holder pursuant to
the Purchase Agreement.
 
(d) Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by the Holder to such person, provided
that the Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.
 
(e) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Holders; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder. The term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Holders in connection
with such transaction unless such securities are otherwise freely tradable by
the Holders after giving effect to such transaction.
 
(f) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
(g) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.
 
(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(i) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(j) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(l) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Agreement
shall be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
 

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 
ENDRA LIFE SCIENCES INC.
The Company:
 
 
 
 
By:_________________________
 
Francois Michelon
 
President and CEO

 
                                                                 

 
 
 
 
 
 

 
 
_________________________________
      (Name of Holder)
 
 
 
By:_______________________________
Name:
Title:
 
 

 
 
 
LAKE STREET CAPITAL MARKETS, LLC
 
By:_______________________________
 
Name: ____________________________  

 
Title: _____________________________




 
 

 
Exhibit A
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
–

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
–

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
 
–

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
–

an exchange distribution in accordance with the rules of the applicable
exchange;
 
–

privately negotiated transactions;
 
–

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;
 
–

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 
–

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
–

a combination of any such methods of sale; and
 
–

any other method permitted by applicable law.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
 

 
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.
 
 
 
